Exhibit 10.9(c)(c)

May 21, 2008

Andrew J. Grethlein

SVP, Pharmaceutical Operations

Tercica, Inc.

2000 Sierra Point Pkwy., Suite 400

Brisbane, CA 94005

 

Re: Amendment to Offer Letter

Dear Andy:

Effective as of May 19, 2008, Tercica agrees to amend that certain Offer Letter,
dated as of March 5, 2003, with respect to the following paragraph and its
terms:

“If the Company terminates your employment without Cause or you terminate your
employment for Good Reason (as defined in Exhibit B) in either case within 12
months after a Change of Control, then, subject to your entering into and not
revoking the Company’s standard form of release of claims in favor of the
Company, you will receive a severance payment equal to six (6) months of your
base salary in effect at the time of termination, the vesting for 50% of the
unvested stock option shares will be accelerated so as to vest as of the date of
termination, and you will have ninety (90) days to exercise all those stock
option shares that have vested as of the date of termination.”

The paragraph above shall be terminated and superseded in its entirety by the
following paragraphs and their terms:

“If the Company terminates your employment without Cause or you terminate your
employment for Good Reason (as defined in Exhibit B) in either case within 12
months after a Change of Control, then, subject to your entering into and not
revoking the Company’s standard form of release of claims in favor of the
Company, you will receive a severance payment equal to one year of your base
salary in effect at, the time of termination, the vesting for 100% of the
unvested stock option shares will be accelerated so as to vest as of the date of
termination, and you will have ninety (90) days to exercise all those stock
option shares that have vested as of the date of termination.



--------------------------------------------------------------------------------

All severance provisions provided in this offer letter are subject to you and
the Company entering into a final separation agreement in the form attached to
this offer letter as Exhibit D, and we agree to the terms of Exhibit D are the
final terms that will govern your termination of employment with the Company in
the event a severance will be paid to you.”

 

Sincerely /s/ Stephen N. Rosenfield

Stephen N. Rosenfield

EVP Legal Affairs, General Counsel & Secretary

 

2.



--------------------------------------------------------------------------------

EXHIBIT D

SEPARATION AGREEMENT AND RELEASE

RECITALS

This Separation Agreement and Release (“Agreement”) is made by and between
                     (“Employee”) and                      (“Company”) (jointly
referred to as the “Parties”):

WHEREAS, Employee was employed by the Company;

WHEREAS, the Company and Employee entered into an At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement (the
“Confidentiality Agreement”);

WHEREAS, Employee’s employment terminated on                      (the
“Termination Date”);

WHEREAS, the Company and Employee have entered into a Stock Option Agreement
granting Employee the option to purchase shares of the Company’s common stock
subject to the terms and conditions of the Company’s 2004 Stock Option Plan and
the Stock Option Agreement (the “Stock Option Agreements”); and WHEREAS, the
Parties wish to resolve any and all disputes, claims, complaints, grievances,
charges, actions, petitions and demands that the Employee may have against the
Company, including, but not limited to, any and all claims arising or in any way
related to Employee’s employment with or separation from the Company; NOW
THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS

1. Consideration. The Company agrees to pay Employee the lump sum equivalent of
[six months/one year — determined by the circumstances of the termination as set
forth in the offer letter of his/her base salary], less applicable withholding,
in accordance with the Company’s regular payroll practices. This payment will be
sent to Employee within five (5) business days after the Effective Date of this
Agreement.

2. Stock. The Parties agree that for purposes of determining the number of
shares of the Company’s common stock which Employee is entitled to purchase from
the Company, pursuant to the exercise of outstanding options, the Employee will
be considered to have vested [up to the Termination Date or fully-vested as per
full acceleration — determined by the circumstances of the termination as set
forth in the offer letter.] Employee acknowledges that as of the Termination
Date, he will have vested in                      options and no more. The
exercise of any stock options shall continue to be subject to the terms and
conditions of the Stock Option Agreements.

 

3.



--------------------------------------------------------------------------------

3. Benefits. Employee’s health insurance benefits will cease on
                    ; provided however, subject to Employee’s right to continue
his/her health, dental and vision insurance under COBRA, Company shall pay
Employee’s and Employee’s family’s COBRA health, dental and vision insurance
premiums for a period of the shorter of (a) [six months or one year — determined
by the circumstances of the termination as set forth in the offer letter] or
(b) such time as Employee’s subsequent employer pays for Employee’s and
Employee’s family’s health, dental and vision insurance premiums. Employee’s
participation in all other benefits and incidents of employment ceased on the
Termination Date. Employee ceased accruing employee benefits, including, but not
limited to, vacation time and paid time off, as of the Termination Date.

4. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Employee shall
return all of the Company’s property and confidential and proprietary
information in his/her possession to the Company. By signing this Agreement,
Employee represents and declares under penalty of perjury under the laws of the
State of California that he/she has returned all Company property.

5. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any
and all other benefits due to Employee.

6. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his/her own behalf, and on behalf of his/her respective heirs,
family members, executors, agents, and assigns, hereby fully and forever
releases the Company and its officers, directors, employees, agents, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns (“the Releasees”), from, and agree not
to sue concerning, any claim, duty, obligation or cause of action relating to
any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Employee may possess arising from any omissions,
acts or facts that have occurred up until and including the Effective Date of
this Agreement including, without limitation:

(a) any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims under the law of any jurisdiction including, but
not limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both

 

4.



--------------------------------------------------------------------------------

express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; the California Family Rights Act; the California
Fair Employment and Housing Act, and the California Labor Code;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Employee as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs. The Company and Employee
agree that the release set forth in this section shall be and remain in effect
in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this Agreement.

7. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that
he/she is waiving and releasing any rights he/she may have under
the Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver
and release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he/she has been advised by this writing that:

(a) He/she should consult with an attorney prior to executing this Agreement;

(b) He/she has up to twenty-one (21) days within which to consider
this Agreement;

(c) He/she has seven (7) days following his/her execution of this Agreement to
revoke this Agreement;

 

5.



--------------------------------------------------------------------------------

(d) this Agreement shall not be effective until the revocation period
has expired; and

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law.

8. Civil Code Section 1542. Employee represents that he/she is not aware
of any claim by him/her other than the claims that are released by this
Agreement. Employee acknowledges that he/she has had the opportunity to be
advised by legal counsel and is familiar with the provisions of California Civil
Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Employee; being aware of said code section, agrees to expressly waive any rights
he/she may have thereunder, as well as under any other statute or common law
principles of similar effect.

9. No Pending or Future Lawsuits. Employee represents that he/she has no
lawsuits, claims, or actions pending in his/her name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he/she does not intend to bring any claims
on his/her own behalf or on behalf of any other person or entity against the
Company or any other person or entity referred to herein.

10. Application for Employment. Employee understands and agrees that, as
a condition of this Agreement, he/she shall not be entitled to any employment
within the Company, its subsidiaries and he/she hereby waives any right, or
alleged right, of employment or re-employment with the Company or its
subsidiaries.

11. Confidentiality. The Parties acknowledge that Employee’s agreement
to keep the terms and conditions of this Agreement confidential was a material
factor on which all parties relied in entering into this Agreement. Employee
hereto agrees to use his/her best efforts to maintain in confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Settlement Information”). Employee agrees to take every reasonable precaution
to prevent disclosure of any Settlement Information to third parties, and agrees
that there will be no publicity, directly or indirectly, concerning
any Settlement Information. Employee agrees to take every precaution to disclose
Settlement Information only to those attorneys, accountants, governmental
entities, and family members who have a reasonable need to know of such
Settlement Information.

12. No Cooperation. Employee agrees he/she will not act in any manner that
might damage the business of the Company. Employee agrees that he will not
encourage, counsel or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Employee shall inform the Company in
writing within three (3) days of receiving any such subpoena or other court
order.

 

6.



--------------------------------------------------------------------------------

13. Non-Disparagement. Employee agrees to refrain from any defamation,
libel or slander of the Releasees, and any tortious interference with the
contracts, relationships and prospective economic advantage of the Releasees.
Employee agrees that he/she shall direct all inquiries by potential future
employers to Company’s Human Resources department.

14. Non-Solicitation. Employee agrees that for a period of twelve
(12) months immediately following the Effective Date of this Agreement, Employee
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to leave their employment, or
attempt to do so, either for him/herself or any other person or entity.

15. Breach. Employee acknowledges and agrees that any breach of any
provision of this Agreement shall constitute a material breach of this Agreement
and shall entitle the Company immediately to recover and/or cease the severance
benefits provided to Employee under this Agreement. Employee shall also be
responsible to the Company for all costs, attorneys’ fees and any and all
damages incurred by the Company (a) enforcing the obligation, including the
bringing of any suit to recover the monetary consideration, and (b) defending
against a claim or suit brought or pursued by Employee in violation of this
Agreement.

16. No Admission of Liability. The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection With this Agreement shall be deemed or
construed to be:

(a) an admission of the truth or falsity of any claims made or any
potential claims; or

(b) an acknowledgment or admission by either party of any fault or
liability whatsoever to the other party or to any third party.

17. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement,
except as provided herein.

18. Tax Consequences. [Use only if payment is 1099’d, vesting is
accelerated, or the exercise period will be extended.] The Company makes no
representations or warranties with respect to the tax consequences of the
payment of any sums to Employee under the terms of this Agreement. Employee
agrees and understands that he is responsible for payment, if any, of local,
state and/or federal taxes on the sums paid hereunder by the Company and any
penalties or assessments thereon. Employee further agrees to indemnify and hold
the Company harmless from any claims, demands, deficiencies, penalties,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of Employee’s failure
to pay federal or state taxes or damages sustained by the Company by reason of
any such claims, including reasonable attorneys’ fees.

 

7.



--------------------------------------------------------------------------------

19. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in San Francisco County before
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes, supplemented by the California Code of Civil Procedure.
The Parties agree that the prevailing party in any arbitration shall be entitled
to injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys’ fees and costs. The
Parties hereby agree to waive their right to have any dispute between
them resolved in a court of law by a judge or jury. This paragraph will not
prevent either party from seeking injunctive relief (or any other provisional
remedy) from any court having jurisdiction over the Parties and the subject
matter of their dispute relating to Employee’s obligations under this Agreement
and the Confidentiality Agreement.

20. Authority. The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Employee represents and warrants that he/she has the capacity to act on his/her
own behalf and on behalf of all who might claim through him/her to bind them to
the terms and conditions of this Agreement. Each party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

21. No Representations. Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. In entering into this
Agreement, neither party has relied upon any representations or statements made
by the other party hereto which are not specifically set forth in this
Agreement.

22. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

23. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Stock Option Agreement, the Stock Plan
and the Confidentiality Agreement.

24. No Waiver. The failure of the Company to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

8.



--------------------------------------------------------------------------------

25. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Chief Executive Officer or General Counsel of the Company.

26. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of California, without
regard to choice-of-law provisions.

27. Effective Date. This Agreement is effective on the eighth day after it has
been signed by employee (the “Effective Date”).

28. Counterparts. This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

29. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

(d) They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    COMPANY Dated:         By:      

Name

[Title]

            <First> <Last> an individual Dated:                 <First> <Last>

 

9.